Case: 09-10136     Document: 00511203353          Page: 1    Date Filed: 08/13/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 13, 2010
                                     No. 09-10136
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MELVIN CLARENCE HALL,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:07-CV-362


Before PRADO, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        A jury convicted Melvin Clarence Hall, Texas prisoner # 1250521, of
forgery and tampering with a governmental record. Hall appeals the district
court’s denial of his 28 U.S.C. § 2254 application, in which he challenged his
conviction of tampering with a governmental document and the resulting
sentence. Hall received a certificate of appealability to appeal whether the state
trial court violated his constitutional rights when it denied his motion for a new


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10136    Document: 00511203353 Page: 2         Date Filed: 08/13/2010
                                 No. 09-10136

trial and whether trial counsel performed ineffectively regarding Hall’s motion
for a new trial. Hall argues, inter alia, that he was denied “due process” and
“due course of law” when the trial judge denied his pro se motion for a new trial
without securing Hall’s presence at a hearing. Hall also argues that his trial
counsel abandoned him during the time for filing his motion for a new trial, that
counsel thus rendered ineffective assistance, and that counsel’s abandonment
forced him to proceed pro se.
      Hall presented the issues that are currently before this court to the Texas
courts in his state habeas application. Hall’s state habeas application was
denied without written order, the record does not suggest that the State raised
procedural grounds for denying relief, and the state court’s decision does not
suggest reliance upon procedural grounds as a basis for denying relief. This
court will therefore apply the deferential standard of review set forth in the
Anti-Terrorism and Effective Death Penalty Act (AEDPA). See Singleton v.
Johnson, 178 F.3d 381, 384 (5th Cir. 1999). Under the AEDPA, Hall is not
entitled to federal habeas relief unless the state court’s adjudication of his claim
“resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme
Court of the United States” or “resulted in a decision that was based on an
unreasonable determination of facts in light of the evidence presented in the
State court proceeding.” § 2254(d)(1), (d)(2).
      Hall’s assertion that he was deprived of “due course of law” appears to be
premised on the Texas Constitution and Texas statutes, not the United States
Constitution. See Tex. Const. art. 1, §§ 13, 19 (providing, in Bill of Rights, for
injured persons to have “remedy by due course of law” and that deprivation of
“life, liberty, property, privileges or immunities” will not occur “except by the due
course of the law of the land”). To the extent that Hall is arguing that the state
court’s failure to secure his presence at a hearing violated Texas state law, this
court will not review a state court’s interpretation of its own law in a federal

                                         2
   Case: 09-10136    Document: 00511203353 Page: 3         Date Filed: 08/13/2010
                                 No. 09-10136

habeas proceeding. See Dickerson v. Guste, 932 F.2d 1142, 1145 (5th Cir. 1991);
see also Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir. 2000) (observing that
federal habeas relief is reserved for the deprivation of rights that are secured by
the United States Constitutions or the laws of the United States). While Hall
asserts that his due process rights were violated, he fails to provide a coherent
argument explaining the parameters of the federal due process rights that
attach to proceedings on a motion for a new trial in state prosecutions, nor does
he discuss the due process rights that were purportedly violated in his case.
Hall’s conclusional allegations fail to establish that the Texas state court’s denial
of this claim resulted in a decision that was contrary to, or an unreasonable
application of, clearly established Federal law, as determined by the Supreme
Court.   See § 2254(d)(1); Williams v. Taylor, 529 U.S. 362, 405-06 (2000)
(explaining that the state court’s decision must be substantially different from
relevant Supreme Court precedent). Moreover, even if there was a due process
violation, Hall has failed to establish actual prejudice resulting from the claimed
error. See Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993); Harris v. Warden,
Louisiana State Penitentiary, 152 F.3d 430, 437 (5th Cir. 1998).
      Finally, the Supreme Court has not clearly established that the Sixth
Amendment right to counsel exists during proceedings on a motion for a new
trial. See Mayo v. Cockrell, 287 F.3d 336, 339-40 and n.3 (5th Cir. 2002); Graves
v. Cockrell, 351 F.3d 143, 155 (5th Cir. 2003), reh’g granted in part on other
grounds, 351 F.3d 156 (5th Cir. 2003). Hall’s conclusional assertions do not
establish that counsel’s actions deprived him of a fair trial or an effective appeal,
nor do his assertions establish that counsel performed ineffectively. See Mayo,
287 F.3d at 339-40 and n.3; Graves, 351 F.3d at 155-56. Therefore, the state
court’s denial of Hall’s ineffective assistance of counsel claim did not result “in
a decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the
United States.” § 2254(d)(1).

                                         3
  Case: 09-10136   Document: 00511203353 Page: 4   Date Filed: 08/13/2010
                               No. 09-10136

     For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                   4